Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) was filed on 03/11/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The abstract of the disclosure is objected to because it is ambiguous from the abstract whether the gas burner/cooktop appliance is included in the embodiment of the invention.  Correction is required.  See MPEP § 608.01(b).
Claim Objections
Claims 4 is objected to because of the following informalities:
Regarding claim 4, the phrase “wherein switch” lacks an article or descriptor for the switch. The switch is interpreted as the switch of the claim on which claim 4 directly depends, which is claim 3.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 and 7-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jenkins et al (US 20160051078 A1; “Jenkins”).
Regarding Claim 1, Jenkins teaches a temperature probe for a cooktop appliance (Figures 12, 13; temperature sensing probe 1220), the cooktop appliance comprising a gas burner (paragraph 0090; gas burners 622a-d), a control valve coupled to the gas burner to regulate a flow of fuel to the gas burner (paragraph 0091; control devices 640a-d; paragraph 0131; “control devices 1140a-1140c may be controlled to automatically adjust a gas flow rate to the gas burners”), and a controller in communication with the control valve (paragraph 0138, “a wireless communication module coupled to the handle of the piece of cooking equipment to communicate the temperature information derived from the piece of cooking equipment to the cooking control system”), the temperature probe comprising: a probe body (paragraph 0119; probe body 1232); a temperature sensor extending from the probe body (paragraph 0116; elongated probe member 1222); a first arm connected to the probe body, the first arm configured for mounting on a cooking utensil at a first side of the cooking utensil; a second arm connected to the probe body, the second arm configured for mounting on a second side of the cooking utensil (paragraph 0119; arm members 1234); and a controller configured for communication with the controller of the cooktop appliance (paragraph 0103; “the control knob 1240 further includes a wireless communication device 1253”), the controller of the temperature probe configured to transmit a signal to the controller of the cooktop appliance corresponding to a size of the cooking utensil (weight sensing arrangement 1840; Fig 6, 18; paragraph 0122, “[t]he camera or other imaging device may also be used to obtain profile data of contents within the piece of cooking equipment 630 from which cooking instructions or information provided by the ACC system may be adjusted or modified based on the size or volume of the contents (e.g., a cooking time may be increased for relatively larger items having greater heat capacities”).
Though the gas oven embodiment of Jenkins does not explicitly elaborate the mechanism by which the control devices control gas flow, the use of a valve to control gas flow is well known in the art. Moreover, a valve or similar mechanical gas control feature is inherent to a gas control mechanism since there must be a feature that supplies gas to the burner and modulates the signal from the controller to a resultant amount of gas going to the burner.
Regarding Claim 7, Jenkins teaches the temperature probe of claim 1, wherein the first arm and the second arm are colinear (arm members 1234; Fig 16). 
Regarding Claim 8, Jenkins teaches the temperature probe of claim 1, wherein the temperature sensor extends from the probe body perpendicular to the first arm and the second arm (Fig 12). 
Regarding Claim 9, Jenkins teaches the temperature probe of claim 1, wherein the first arm comprises a first hook configured to engage a rim of the cooking utensil at the first side of the cooking utensil and the second arm comprises a second hook configured to engage the rim of the cooking utensil at the second side of the cooking utensil (1234; Fig 12).
Regarding Claim 10, Jenkins teaches the temperature probe of claim 1, further comprising a wireless communication module (wireless communication module 1253), wherein the controller of the temperature probe is configured for wireless communication with the controller of the cooktop appliance via the wireless communication module (Fig 1).
Regarding Claim 11, Jenkins teaches a temperature probe for a cooktop appliance (Figure 12, 13; temperature sensing probe 1220), the cooktop appliance comprising a gas burner (paragraph 0090; gas burners 622a-d),a control valve coupled to the gas burner to regulate a flow of fuel to the gas burner (paragraph 0091; control devices 640a-d; paragraph 0131; “control devices 1140a-1140c may be controlled to automatically adjust a gas flow rate to the gas burners”), and a controller in communication with the control valve (Fig 1; paragraph 0138, “a wireless communication module coupled to the handle of the piece of cooking equipment to communicate the temperature information derived from the piece of cooking equipment to the cooking control system”), the temperature probe comprising: a probe body (paragraph 0119; probe body 1232); a temperature sensor extending from the probe body (paragraph 0116; elongated probe member 1222); a first arm extending from a first side of the probe body; a second arm extending from a second side of the probe body temperature sensor extending from the probe body (arm members 1234; Fig 12); and a controller configured for communication with the controller of the cooktop appliance (Fig 14-15; wireless communication device 1253), the controller of the temperature probe configured to transmit a signal to the controller of the cooktop appliance corresponding to a size of the cooking utensil (weight sensing arrangement 1840; Fig 6, 18; paragraph 0122, “[t]he camera or other imaging device may also be used to obtain profile data of contents within the piece of cooking equipment 630 from which cooking instructions or information provided by the ACC system may be adjusted or modified based on the size or volume of the contents (e.g., a cooking time may be increased for relatively larger items having greater heat capacities”).
Regarding Claim 12, Jenkins teaches the temperature probe of claim 11, wherein the second arm is an extension arm telescopically mounted within a sleeve (paragraph 0019; “opposing arm members 1234 that are biased into the position shown in FIG. 16 by a bias member 1238 (e.g., a coil spring), which is revealed in the partial cross-sectional view of FIG. 17. The bias member 1238 may be enclosed within the body 1232. The body 1232 may include body portions that couple together to completely or partially enclose the bias member 1238”). Figure 17 of Jenkins most clearly shows that the bias member (1238) and arms (1234) and contact portions (1236) comprise a collective unit that teaches the features of the telescopically mounted arm within a sleeve of the applicant’s claim. Specifically, Jenkins’ internal bias member component is shown to allow the arm 1234 to telescopically extend through the mounting device body (1232), where Figure 17 depicts that configuration of the bias member and body to be a portion of a telescopic arm within a sleeve. 
Regarding Claim 13, Jenkins teaches the temperature probe of claim 12, wherein the first arm is a fixed arm integrally formed with the sleeve (paragraph 0119, “it is appreciated that in other embodiments one or more arm members may be provided as flexible, resilient members that may be elastically deformed to mount to the host piece of cooking equipment and a separate bias member may be omitted”). Since Jenkins specifies that one or more arm members may be resilient members rather than the telescoping members depicted in Figure 12, one such embodiment of the invention includes a telescoping and fixed arm. 
Regarding Claim 15, Jenkins teaches the temperature probe of claim 11, further comprising a wireless communication module (wireless communication module 1253), wherein the controller of the temperature probe is configured for wireless communication with the controller of the cooktop appliance via the wireless communication module (Fig 18).
Regarding Claim 16, Jenkins teaches the temperature probe of claim 11, wherein the temperature sensor extends from the probe body perpendicular to the first arm and the second arm (Fig 12).
Regarding Claim 17, Jenkins teaches the temperature probe of claim 11, wherein the temperature probe of claim 11, wherein the second arm extends from the second side of the probe body opposite the first side of the probe body from which the first arm extends (arm members 1234), wherein the first arm terminates at a first hook (contact portions 1236; Figs 12, 16,1 17), the first hook configured to engage a rim of a cooking utensil at a first side of the cooking utensil and wherein the second arm terminates at a second hook configured to engage the rim of the cooking utensil at a second side of the cooking utensil opposite the first side of the cooking utensil.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-6 and 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jenkins et al (US 20160051078 A1; “Jenkins”) in view of Negri et al. (FR 2604647 A1; “Negri”).
Regarding Claim 2, Jenkins teaches the temperature probe of claim 1, wherein the second arm is an extension arm telescopically mounted within a sleeve (paragraph 0019; “opposing arm members 1234 that are biased into the position shown in FIG. 16 by a bias member 1238 (e.g., a coil spring), which is revealed in the partial cross-sectional view of FIG. 17. The bias member 1238 may be enclosed within the body 1232. The body 1232 may include body portions that couple together to completely or partially enclose the bias member 1238”). Figure 17 of Jenkins most clearly shows that the bias member (1238) and arms (1234) and contact portions (1236) comprise a collective unit that teaches the features of the telescopically mounted arm within a sleeve of the applicant’s claim. Specifically, Jenkins’ internal bias member component is shown to allow the arm 1234 to telescopically extend through the mounting device body (1232), where Figure 17 depicts that configuration of the bias member and body to be a portion of a telescopic arm within a sleeve. 
Jenkins does not teach a signal corresponding to the size of the cooking utensil that is based on a position of the extension arm of the temperature probe. However, Negri teaches a device for measuring diameter based on the position of a clamp (Fig 2, 3; gripping member 1, clamp 4) which relates a signal based on the position of the arm components. Moreover, we could reasonably expect someone with ordinary skill in the art of one-dimensional physical dimension measurement to translate the simple diameter measurement of gear components depicted in Figure 4 of Negri to diameter measurement of cooking utensils. It would therefore be obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the temperature probe of Jenkins with the position signal based on the measurement arm of Negri to produce the obvious result of a probe clamp which detects utensil size. Doing so would give the benefit of forgoing additional size detection methods for cooking utensils such as complex and expensive imaging devices. 
Regarding Claim 3, Jenkins and Negri teach the temperature probe of claim 2, further comprising a switch within the probe body (paragraph 100; control knob 1240), the switch positioned in the probe body, following the reasoning in the rejection of claim 12. Jenkins does not teach that the extension arm deactivates the switch when the extension arm is in a retracted position.
Jenkins specifically teaches that a position of the switch corresponds to a deactivated position (paragraph 0034; “[t]he calibrating or other determining of the performance of particular cooking-related equipment may include, for example, one or more of the following: determining, for a control knob or other control device that has multiple possible positions or other possible settings, a location of the control knob or other control device for one or more specified positions or settings, such as an ‘off’ setting and/or a ‘maximum’ setting and/or one or more defined intermediate settings (e.g., detecting or otherwise recording the corresponding location or position of the control knob or other control device for that setting; by manipulating the control knob or other control device and monitoring corresponding changes, such as to treat a position that results in a highest amount of heating as the maximum setting and to treat a position that results in no heating as the off setting; etc.”). 
Furthermore, Negri teaches a device for measuring diameter based on the position of a clamp (Fig 2, 3; gripping member 1, clamp 4) which relates a signal based on the position of the arm components. Negri also teaches that the removal of a measurement body from the device and closure of the clamp will result in the a designated deactivated position by a means for control (page 12, lines 13-17; “after the machined part 2 has been moved away and the clamps 4 have been stopped by the detector means 28, the means for control and command 49 deactivate these”). We could reasonably expect someone with ordinary skill in the art to recognize the utility and applicability of a sensor and controller in a measurement device that would deactivate if the device is placed into a standard nonusage position. It would therefore be obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the temperature probe of Jenkins with the deactivation criterion and mechanism on the measurement arm of Negri to produce the obvious result of the extension arm deactivating the switch when the extension arm is in a retracted position. Doing so would give the benefit of a simple safeguard against unwanted signals in the device when the temperature probe is not in use.  
Regarding Claim 4, Jenkins and Negri teach the temperature probe of claim 3, wherein the switch of claim 3 (control knob 1240) extends through the sleeve within a travel path of the extension arm (Fig 12-15). 
Jenkins discloses that a switch (control knob 1240) can be attached to the device in a number of ways (paragraph 0100; “The control knob 1240 is configured to be fixedly secured directly to a cooking unit (e.g., via non-marking adhesive 1266 or the like) and is operable to rotate an internal drive shaft 1270 of the control knob 1240 via a drive gear 1254 meshed with a pinion 1252 of the drive motor 1250.”). Jenkins further explicates that the location and attachment is purposefully variable and extensive (paragraph 0101; “As can be appreciated from FIG. 12, a kit may be provided which includes a variety of different couplers or adapters 1280 each having a different shaped coupling feature at end 1282 for enabling a user to selectively attach the control knob 1240 to any of a variety of control shafts of conventional cooking appliances having a corresponding coupling feature. A few select profiles of such coupling features are shown in FIG. 12. In addition, the kit may include a variety of drive shafts 1270 having different lengths to accommodate variations in the length of the control shafts of various conventional cooking appliance…As such, the control knob 1240 provides a versatile device for controlling a select burner or cooking location in a particular compact and efficient form factor.”) and stipulates a wide variety of methodologies and devices for attaching (paragraph 0104; “the base assembly 1242 may include a plurality of base housing portions 1246, 1248 that are coupleable together via snaps, fasteners or other fastening devices or techniques to accommodate or otherwise support some or all of the aforementioned functional components of the knob 1240”). It would fall under an obvious embodiment of Jenkins for the control knob to extend through the sleeve, which we interpret as extending through to the probe mounting devices (1230). 
Regarding Claim 5, Jenkins and Negri teach the temperature probe of claim 2, wherein the first arm is a fixed arm integrally formed with the sleeve (paragraph 0119, “it is appreciated that in other embodiments one or more arm members may be provided as flexible, resilient members that may be elastically deformed to mount to the host piece of cooking equipment and a separate bias member may be omitted”). While the depiction of the arm members 1234 and bias member 1238 of Fig 17 numbers the arms under a single element, in paragraph 0119 Jenkins specifies that one or more arm members may be resilient members rather than the telescoping members depicted in Figure 12, thus one such embodiment of the invention includes one telescoping arm in a sleeve described in claim 4, as well as a fixed arm, said “flexible, resilient member”. 
Regarding Claim 6, Jenkins and Negri teach the temperature probe of claim 5, wherein the fixed arm and the extension arm are configured to span a diameter of the cooking utensil when the fixed arm is mounted on the first side of the cooking utensil and the extension arm is mounted on the second side of the cooking utensil opposite the first side of the cooking utensil with the extension arm in a retracted position when the diameter of the cooking utensil is below a threshold and with the extension arm in an extended position when the diameter of the cooking utensil is above the threshold (paragraph 0119, “[t]he arm members 1234 may be displaced by a user and the probe mounting device 1230 positioned such that a sidewall of the host piece of cooking equipment is located between the body 1232 and the contact portions 1236 of the arm members 1234, the body portion 1232 being located on an interior side of the sidewall and the contact portions 1236 of the arm members 1234 being located on an exterior side of the sidewall. The arm members 1234 may then be released and urged back toward the configuration shown in FIG. 16 such that the body 1232 makes contact with the interior side of the sidewall and the contact portions 1236 of the arm members 1234 make contact with the exterior side of the sidewall”). 
This description of a displacement of the arm member is not in conflict with the aforementioned embodiment of claim 5, where there is a flexible resilient arm and an arm telescoping from the sleeve (body portion 1232). As described in Jenkins the mounting arms are able to attach in an outstretched location and in a retracted position (Figure 16).
Regarding Claim 14, Jenkins teaches the temperature probe of claim 12, further comprising a switch (control knob 1240) positioned within the probe body and extending into the sleeve transverse to a longitudinal axis of the sleeve (Fig 15), wherein the signal corresponding to the size of the cooking utensil is based on a position of the extension arm of the temperature probe, and the position of the extension arm is determined by the status of the switch (paragraph 0105; “one or more control knobs 1240 may be provided in a kit 1200 with a variety of drive shafts 1270 and adapters 1280 for selectively securing the one or more control knobs 1240 to a wide variety of conventional cooking appliances, as discussed earlier. In some instances, the kit 1200 may further include one or more temperature probes 1220 for use in connection with the one or more control knobs 1240 and one or more probe mounting devices 1230 for mounting the one or more temperature probes 1220 to a piece of cooking equipment or other structure for obtaining temperature data from a cooking location.”; Fig 12).
Figure 12 specifically depicts a mechanism by which the control knobs (1240) influence the specific engagement of couplers or adapters (1280) within the mounting component of the probe body. Based on the specific depiction of the couplers or adapters (1280)  which the embodiment of Figure 12-15 associates with the probe mounting device (1230), the invention of Jenkins demonstrates the effect of the switch (1240) on the position of the extension arm of the mounting device (paragraph 0105; “ one or more control knobs…selectively securing… to a wide variety of conventional cooking appliances”), and the position of the mounting device on a signal from the couplers or adapters (1280; paragraph 0100; “the coupler or adapter 1280 may have a different coupling … for engaging the control shaft of the cooking unit (not shown) which is associated with a respective burner or cooking location”).
Jenkins does not teach a signal corresponding to the size of the cooking utensil that is based on a position of the extension arm of the temperature probe. However, Negri teaches a device for measuring diameter based on the position of a clamp (Fig 2, 3; gripping member 1, clamp 4) which relates a signal based on the position of the arm components. Moreover, we could reasonably expect someone with ordinary skill in the art of one-dimensional physical dimension measurement to translate the simple diameter measurement of gear components depicted in Figure 4 of Negri to diameter measurement of cooking utensils. It would therefore be obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the temperature probe of Jenkins with the position signal based on the measurement arm of Negri to produce the obvious result of an extension arm whose position is determined by a switch and which detects utensil size. Doing so would give the benefit of forgoing additional size detection methods for cooking utensils such as complex and expensive imaging devices. 
Claim(s) 18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jenkins et al (US 20160051078 A1; “Jenkins”) in view of Seok et al (KR 101949913B1; “Seok”).
Regarding Claim 18, Jenkins teaches a method of operating a cooktop appliance (Fig 6) with a temperature probe (paragraph 0103; temperature sensing probe 1220), the cooktop appliance comprising a gas burner (paragraph 0090; gas burners 622a-d), a control valve coupled to the gas burner to regulate a flow of fuel to the gas burner (paragraph 0091; control devices 640a-d; paragraph 0131; “control devices 1140a-1140c may be controlled to automatically adjust a gas flow rate to the gas burners”), and a controller in communication with the control valve (paragraph 0138, “a wireless communication module coupled to the handle of the piece of cooking equipment to communicate the temperature information derived from the piece of cooking equipment to the cooking control system”), the temperature probe comprising a probe body (paragraph 0119; probe body 1232), a temperature sensor extending from the probe body (paragraph 0116; elongated probe member 1222), a first arm extending from a first side of the probe body, a second arm extending from a second side of the probe body (paragraph 0119; arm members 1234), and a controller configured for communication with the controller of the cooktop appliance (paragraph 0103; “the control knob 1240 further includes a wireless communication device 1253”), the controller of the temperature probe configured to transmit a signal to the controller of the cooktop appliance corresponding to a size of the cooking utensil (weight sensing arrangement 1840; Fig 6, 18; paragraph 0122, “[t]he camera or other imaging device may also be used to obtain profile data of contents within the piece of cooking equipment 630 from which cooking instructions or information provided by the ACC system may be adjusted or modified based on the size or volume of the contents (e.g., a cooking time may be increased for relatively larger items having greater heat capacities”), the method comprising: operating the gas burner within a first range defined by a first maximum rate when the signal from the controller of the temperature probe corresponds to a small size of the cooking utensil; and operating the gas burner within a second range defined by a second maximum rate when the signal from the controller of the temperature probe corresponds to a large size of the cooking utensil; wherein the first maximum rate is less than the second maximum rate (paragraph 0133, lines 5-11, “In some instances, for example, the sensor 1192 may be a pressure sensor that is configured to sense a pressure of the gas fuel source, and the control devices 1140a-1140c may be controlled to automatically adjust a gas flow rate based at least in part on pressure readings (e.g., increase the flow rate in response to decreasing pressure). In other instances, the sensor may be configured to sense a remaining fuel level of the gas fuel source such as by sensing the weight of the gas fuel source, and the control devices 1140a-1140c may automatically adjusted accordingly.”).
Jenkins does not teach operating the gas burner within a first range defined by a first maximum rate when the signal from the controller of the temperature probe corresponds to a small size of the cooking utensil; and operating the gas burner within a second range defined by a second maximum rate when the signal from the controller of the temperature probe corresponds to a large size of the cooking utensil; wherein the first maximum rate is less than the second maximum rate. However, Jenkins discloses an embodiment with “one or more temperature thresholds” and “[one or more] rate of temperature change…threshold rates” (paragraph 0115). Jenkins further discloses examples of its control module detections and responses based on cooking equipment characteristics (paragraph 0085, “If it is instead determined in block 510 that the instructions or information received with respect to block 505 are to analyze the cooking performance of particular cooking equipment, the routine continues to block 540 to obtain information about the cooking performance of the cooking equipment and to analyze that performance, such as by comparing its performance to performance information from comparable other cooking equipment pieces to identify differences that reflect possible problems, and to take corresponding actions if appropriate. For example, with respect to a particular target cooking surface or cooking location, the ability of that target cooking location to heat a target cooking equipment piece in the cooking location may be compared to that of other comparable cooking surfaces or cooking locations and other comparable cooking equipment pieces, such as to identify if the target cooking location has capabilities that differ from those of the comparable equipment by at least a minimum threshold amount”).
Moreover, Seok teaches a gas range with automatic diameter detection and automatic control whereby the detected diameter of a pan correlates to a predetermined thermal power percentage of the maximum thermal power (paragraph 0018; “If the pan size discrimination temperature change rate? Th2 is greater than the predetermined slope value Tb as a result of the determination by the controller, the current thermal power is changed to the first predetermined thermal power relative to the maximum thermal power, or the pan size discrimination temperature change rate? After changing the current thermal power to the second thermal power determined based on the maximum thermal power, it is notified that the thermal power has been changed through the thermal power conversion notification unit and the current thermal power is changed to the maximum thermal power that can be set”). Figures 5, 6 and 7 further illustrate the thermal power equations for different diameters of cooking utensil. 
We could reasonably expect someone with ordinary skill in the art to recognize that the multiple temperature change threshold rates of Jenkins could be fruitfully combined with the thermal power thresholds based on utensil sizes from Seok. It would therefore be obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine their teaching to produce the obvious result multiple maximum rates of operating the burners depending on a larger and smaller size of cooking utensil, where the maximum rate for the larger utensil is above that of the rate  for the smaller utensil. Doing so would give the benefit of preventing damage and inefficiency from overheating smaller cooking utensils. 
Regarding Claim 20, Jenkins and Seok teach the method of claim 18, further comprising detecting a change in a size of a cooking utensil during the operation of the gas burner within one of the first range or the second range, and operating the gas burner within the other of the first range or the second range after detecting the change in the size of the cooking utensil. 
Jenkins discloses an automated cooking control system that adapts to different circumstances in the cooking process (paragraph 0148, “[w]hile not illustrated in FIG. 20, the monitoring of the automated cooking control system may further detect and respond to problems that occur when the temperature (and/or other condition being monitored) does not change at a time when it is expected to do so, such as if an attempt was made to automatically change an associated control knob to modify an amount of heating being provided (whether an increase or a decrease in the heating, and with the lack of temperature change indicating, for example, a battery failure or other operation failure of the control knob, corresponding fuel used for heating being depleted, etc.), if a user was instructed to perform an action that should result in a change (e.g., to add contents that would be expected to decrease or increase the temperature of existing contents, such as to reflect a relative difference in temperature of the contents being added and the existing contents, with the lack of temperature change indicating that the user failed to perform the action or performed the action incorrectly”). 
Jenkins does not teach operating the gas burner within a first range defined by a first maximum rate when the signal from the controller of the temperature probe corresponds to a small size of the cooking utensil; and operating the gas burner within a second range defined by a second maximum rate when the signal from the controller of the temperature probe corresponds to a large size of the cooking utensil; wherein the first maximum rate is less than the second maximum rate. However, Jenkins discloses an embodiment with “one or more temperature thresholds” and “[one or more] rate of temperature change…threshold rates” (paragraph 0115). Jenkins further discloses examples of its control module detections and responses based on cooking equipment characteristics (paragraph 0085, “If it is instead determined in block 510 that the instructions or information received with respect to block 505 are to analyze the cooking performance of particular cooking equipment, the routine continues to block 540 to obtain information about the cooking performance of the cooking equipment and to analyze that performance, such as by comparing its performance to performance information from comparable other cooking equipment pieces to identify differences that reflect possible problems, and to take corresponding actions if appropriate. For example, with respect to a particular target cooking surface or cooking location, the ability of that target cooking location to heat a target cooking equipment piece in the cooking location may be compared to that of other comparable cooking surfaces or cooking locations and other comparable cooking equipment pieces, such as to identify if the target cooking location has capabilities that differ from those of the comparable equipment by at least a minimum threshold amount”).
Moreover, Seok teaches a gas range with automatic diameter detection and automatic control whereby the detected diameter of a pan correlates to a predetermined thermal power percentage of the maximum thermal power (paragraph 0018; “If the pan size discrimination temperature change rate? Th2 is greater than the predetermined slope value Tb as a result of the determination by the controller, the current thermal power is changed to the first predetermined thermal power relative to the maximum thermal power, or the pan size discrimination temperature change rate? After changing the current thermal power to the second thermal power determined based on the maximum thermal power, it is notified that the thermal power has been changed through the thermal power conversion notification unit and the current thermal power is changed to the maximum thermal power that can be set”). Figures 5, 6 and 7 further illustrate the thermal power equations for different diameters of cooking utensil. 
It would therefore be obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the multiple temperature change threshold rates of Jenkins could be fruitfully combined with the thermal power thresholds based on utensil sizes from Seok to produce the obvious result detecting a change in a size of a cooking utensil during the operation of the gas burner within one of the first range or the second range, and operating the gas burner within the other of the first range or the second range after detecting the change in the size of the cooking utensil. Doing so would give the benefit of preventing damage and inefficiency from overheating smaller cooking utensils and streamlining the adaptive capabilities of Jenkins’ dynamic adaptation to work with set outputs based on size detection. 
Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jenkins et al (US 20160051078 A1; “Jenkins”) in view of Negri et al. (FR 2604647 A1; “Negri”) and Seok et al. (KR 101949913B1; “Seok”).
Regarding Claim 19, Jenkins and Seok teaches the method of claim 18, wherein at least one of the first arm and the second arm is a telescopic extension arm (1234). Jenkins also teaches the temperature probe comprising a switch which controls the gas burners (1240). Jenkins further teaches  “one or more temperature thresholds” and “[one or more] rate of temperature change…threshold rates” (paragraph 0115). Seok further teaches a switch wherein the second range when the switch is activated, and wherein the gas burner is operated within the first range when the switch is not activated (paragraph 0084; “[m]eanwhile, in the present invention, the eco switch 51 is additionally provided to the operating unit 5 among the constituent elements of the known gas range, so that the user can select an automatic thermal power control function for automatic detection of the pot diameter and whether or not there is a pot”).
However, neither Jenkins nor Seok teaches that the signal that corresponds to the size of the cooking utensil is based on a position of the at least one telescopic extension arm of the temperature probe, wherein the gas burner is operated within the second range when the switch is activated, and wherein the gas burner is operated within the first range when the switch is not activated (paragraph 0101, “the control knob 1240 provides a versatile device for controlling a select burner or cooking location in a particular compact and efficient form factor”). Negri teaches a device for measuring diameter based on the position of a clamp (Fig 2, 3; gripping member 1, clamp 4) which relates a signal based on the position of the arm components. Moreover, we could reasonably expect someone with ordinary skill in the art of one-dimensional physical dimension measurement to translate the simple diameter measurement of gear components depicted in Figure 4 of Negri to diameter measurement of cooking utensils. 
It would therefore be obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the method of Jenkins and Seok with the position signal based on the measurement arm of Negri to produce the obvious result of a probe clamp which detects utensil size and controls temperature from this detection. Doing so would give the benefit of forgoing additional size detection methods for cooking utensils such as complex and expensive imaging devices, and directly controlling the gas burner rate efficiently with a mechanism already built in to the sensor probe.
Conclusion
35.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
36.	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAWRENCE SHENGZHE WANG whose telephone number is (571) 272-9401. The examiner can normally be reached Mon-Thurs 9-7.
37. 	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Natalie Huls, can be reached on (571) 270-5914. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
38.	Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/L.S.W./
Examiner, Art Unit 2863

/NATALIE HULS/Primary Examiner, Art Unit 2863